PER CURIAM
Our first thought is to express grave doubt whether appeal lies from a ruling, upon such motion; that this motion so ruled on by the Common Pleas court was merely a step in a case but not a chancery case, but waiving it aside since both parties seemingly treat it as an appeal, we can see no .error in the court’s action permitting the amendment of the order of distribution so as to show that the sheriff paid the' taxes. Surely the sheriff was under a duty to pay the same. Equity treats that as done which ought to be done, and the court in the exercise of sound 'discretion was in good conscience bound to permit an omission of an official duty which occurred by an oversight to he corrected in some way. We are of the opinion that our judgment cannot vary from that of the Common Pleas.
A decree will therefore be drawn in the same terms as are contained in the common pleas decree permitting the amendment of the order of distribution.
. Vickery, PJ, Sullivan and Levine, JJ. concur.